Exhibit 10.6

 

Master Services Agreement

 

This Master Services Agreement (the “Agreement”) is entered into as of
September 12, 2008 (the “Effective Date”) by and between First Covenant Bank, a
Georgia banking association (“Vendor”) and First Century Bank, a national
banking association (“Client”).  In consideration of the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 


ARTICLE 1


 

SERVICES

 


SECTION 1.1                                      GENERAL.  THIS AGREEMENT
ESTABLISHES THE GENERAL TERMS UNDER WHICH VENDOR WILL PROVIDE TO CLIENT CERTAIN
SERVICES AS PROVIDED IN SCHEDULE 1.1 TO THIS AGREEMENT AND ANY ADDITIONAL
SCHEDULES FOR SERVICES THAT MAY LATER BE AGREED TO IN WRITING BY THE PARTIES AND
ATTACHED HERETO (THE “SERVICES”).  THE CONVERSION AND IMPLEMENTATION OF THE
SERVICES WILL BE CONDUCTED ACCORDING TO THE THEN CURRENT VERSION OF THE PROJECT
PLAN, WHICH THE PARTIES HEREBY MUTUALLY AGREE TO PERFORM, AS IT MAY EXIST FROM
TIME TO TIME.


 


SECTION 1.2                                      SCHEDULES.  SCHEDULE 1.1 AND
ANY ADDITIONAL SCHEDULES FOR SERVICES THAT MAY LATER BE AGREED TO BY THE PARTIES
AND ATTACHED HERETO SHALL: (I) DESCRIBE THE SERVICES, INCLUDING, BUT NOT LIMITED
TO, THE RESOURCES TO BE PROVIDED OR OBLIGATIONS TO BE DISCHARGED BY VENDOR UNDER
THE SCHEDULE; (II) DESCRIBE ANY OBLIGATIONS OF CLIENT RELATED TO THE SERVICES;
AND (III) SPECIFY ANY OTHER TERMS APPROPRIATE TO THE SERVICES AND THE
OBLIGATIONS OF THE PARTIES.  ANY AMENDMENTS TO THIS AGREEMENT OR TO ANY
SCHEDULES (INCLUDING PORTION OF SCHEDULES THAT THE PARTIES HAVE AGREED MAY BE
COMPLETED AT A LATER TIME) SHALL BE IN WRITING, SIGNED BY THE PARTIES, DATED AND
REFER TO THE SCHEDULE OR OTHER PROVISION BEING AMENDED.


 


SECTION 1.3                                      CHANGE REQUESTS.


 


(A)                                  A PARTY DESIRING A MODIFICATION OF THE
SERVICES OR SCHEDULE THAT WOULD AFFECT THE SCOPE, PRICING OR FUNCTIONALITY OF
THE SERVICES SHALL SUBMIT A CHANGE REQUEST (“CHANGE REQUEST”) TO THE OTHER
PARTY.  THE CHANGE REQUEST WILL SET FORTH IN REASONABLE DETAIL THE CHANGE
REQUESTED AND IMPACT ON PRICING, IMPLEMENTATION TIMING, AND SERVICES.  NEITHER
PARTY IS OBLIGATED TO PROCEED WITH ANY SERVICE CHANGES UNLESS AND UNTIL SUCH
CHANGE IS REFLECTED IN A CHANGE REQUEST THAT IS MUTUALLY EXECUTED BY THE
PARTIES.  THE PARTIES SHALL BEAR THEIR OWN EXPENSES ASSOCIATED WITH THE
NEGOTIATION OF ANY SERVICE CHANGES OR CHANGE REQUEST.  CLIENT SHALL BEAR THE
COST OF CHANGES IT REQUESTS IN SYSTEMS, APPLICATIONS FEATURES, FUNCTIONS OR
METHODS THAT ARE UNIQUE TO CLIENT.


 


(B)                                 IF CLIENT REQUESTS ANY SERVICES NOT COVERED
BY THE FEES LISTED ON SCHEDULE 2.1, VENDOR SHALL SUBMIT TO CLIENT A WRITTEN
ESTIMATE OF THE FEES FOR SUCH ADDITIONAL SERVICES BEFORE PERFORMING SUCH
ADDITIONAL SERVICES.  IF CLIENT APPROVES SUCH FEE ESTIMATE IN WRITING, CLIENT
SHALL PAY VENDOR FEES FOR SUCH ADDITIONAL SERVICES PROPERLY PERFORMED AS SET
FORTH IN SECTION 2.1 HEREOF.

 

1

--------------------------------------------------------------------------------


 


SECTION 1.4                                      DELIVERY SYSTEM. VENDOR SHALL
PROVIDE THE DELIVERY SYSTEM NECESSARY TO PROVIDE THE SERVICES, INCLUDING
TELECOMMUNICATIONS AND ELECTRONIC DATA TRANSMISSIONS TO AND FROM THE LOCATION
WHERE THE CARE, CUSTODY AND CONTROL OF SUCH COMMUNICATIONS ARE TRANSFERRED FROM
CLIENT TO VENDOR.  VENDOR SHALL ENCRYPT ALL DATA SENT AND RECEIVED
ELECTRONICALLY AS REQUIRED BY CLIENT.  VENDOR SHALL NOTIFY CLIENT OF ANY
SECURITY BREACHES OR OTHER INTRUSIONS INTO OR BREACHES OF THE DELIVERY SYSTEM
USED TO PERFORM THE SERVICES AS SOON AS POSSIBLE BUT IN ANY EVENT WITHIN
TWENTY-FOUR HOURS OF SUCH OCCURRENCE.


 


SECTION 1.5                                      SERVICE IMPROVEMENTS.  IN
PROVIDING THE SERVICES, VENDOR AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
(I) MEET INDUSTRY STANDARDS; AND (II) CONTINUALLY SEEK TO ADOPT IMPROVEMENTS,
ENHANCEMENTS AND UPDATES TO REDUCE COSTS.


 


SECTION 1.6                                      RESOURCE ALLOCATION.  THE
PARTIES AGREE THAT VENDOR MAY ALSO PROVIDE SERVICES SIMILAR TO THE SERVICES TO
OTHER CUSTOMERS AND SHARE COMMUNICATIONS AND FACILITIES, INFRASTRUCTURE AND
OTHER RESOURCES WITH OTHER CUSTOMERS, BUT NOT TO THE EXTENT A SCHEDULE PROVIDES
FOR DEDICATION OF SUCH RESOURCES TO CLIENT.


 


SECTION 1.7                                      VENDOR TRAINING.  VENDOR AGREES
TO PROVIDE TO CLIENT PERSONNEL TRAINING REGARDING THE SERVICES, INCLUDING, BUT
NOT LIMITED TO, IMPLEMENTATION, CONVERSION, OPERATIONS AND CHANGES IN THE
SERVICES, IN A MANNER AND DEGREE REASONABLY SATISFACTORY TO CLIENT.


 


SECTION 1.8                                      SCHEDULED OUTAGES.  VENDOR
SHALL GIVE CLIENT REASONABLE PRIOR WRITTEN NOTICE OF THE TIMES AND DURATIONS OF
SCHEDULED OUTAGES FOR PREVENTATIVE MAINTENANCE AND SHALL NOTIFY CLIENT OF ALL
OTHER OUTAGES AND INTERRUPTIONS IN THE SERVICES AS SOON AS PRACTICABLE.


 


ARTICLE 2


 

PAYMENT

 


SECTION 2.1                                      FEES.  CLIENT SHALL PAY VENDOR
THE FEES SET FORTH IN SCHEDULE 2.1 (“FEES”) FOR SERVICES PROPERLY PERFORMED AND
INVOICED.  ALL FEES WILL BE COMPUTED THROUGH THE LAST CALENDAR DAY OF EACH
CALENDAR MONTH AND ARE DUE AND PAYABLE BY THE 20TH DAY OF THE FOLLOWING MONTH. 
ALL FEES WILL BE SUBJECT TO AT LEAST ANNUAL REVIEW FOR PRICE ADJUSTMENTS;
PROVIDED, HOWEVER, SUCH PRICE ADJUSTMENTS SHALL NOT EXCEED A 10% INCREASE AT
EACH ANNUAL REVIEW.


 


SECTION 2.2                                      INVOICE DISPUTES.  CLIENT MAY
DISPUTE INVOICED AMOUNTS OR BILLING ERRORS AND/OR CREDITS UNDER THIS AGREEMENT,
AND WITHHOLD THE DISPUTED AMOUNT WHILE THE PARTIES NEGOTIATE TO RESOLVE THE
DISPUTE.  CLIENT SHALL NOT BE IN DEFAULT UNDER THIS AGREEMENT IF CLIENT
REASONABLY DISPUTES THE FEES AS PROVIDED IN THIS SECTION 2.2, AND IF CLIENT PAYS
INVOICED AMOUNTS WHICH ARE NOT IN DISPUTE.  TO DO SO, CLIENT SHALL INFORM VENDOR
OF THE BASIS FOR SUCH DISPUTE IN WRITING AS SOON AS REASONABLY PRACTICABLE AFTER
DISCOVERING THE FACTS FORMING THE BASIS FOR SUCH DISPUTE, AND CLIENT AND VENDOR
SHALL USE REASONABLE EFFORTS TO RESOLVE SUCH DISPUTE WITHIN TEN (10) DAYS. 
PENDING SUCH DISPUTE RESOLUTION, THE PARTIES SHALL CONTINUE TO MEET THEIR OTHER
OBLIGATIONS UNDER THIS AGREEMENT.  IN THE EVENT THE PARTIES ARE UNABLE TO
RESOLVE SUCH DISPUTE WITHIN TEN (10) DAYS, EITHER PARTY MAY THEREAFTER REFER THE
MATTER TO ARBITRATION PURSUANT TO SECTION 12.14 HEREOF.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.3                                      TAXES.  CLIENT AGREES TO PAY
VENDOR THE FEDERAL OR STATE SALES, USE, OR EXCISE TAXES WHICH ARE MEASURED
DIRECTLY BY PAYMENTS MADE UNDER THIS AGREEMENT AND ARE REQUIRED BY LAW TO BE
COLLECTED BY VENDOR FROM CLIENT.  IF CLIENT PAYS ANY TAX TO VENDOR AND THE TAX
IS LATER DETERMINED NOT TO BE DUE OR IS SUBJECT TO A REFUND, VENDOR SHALL
PROMPTLY REFUND THE AMOUNT THEREOF TO CLIENT.


 


ARTICLE 3


 

TERM AND TERMINATION

 


SECTION 3.1                                      TERM.  THIS AGREEMENT SHALL
COMMENCE AS OF THE EFFECTIVE DATE AND, SUBJECT TO THE TERMINATION PROVISIONS
PROVIDED IN THIS AGREEMENT, SHALL CONTINUE IN EFFECT FOR 12 MONTHS.  THIS
AGREEMENT SHALL AUTOMATICALLY RENEW FOR SUCCESSIVE PERIODS OF 12 MONTHS UNLESS
(I) EITHER PARTY PROVIDES WRITTEN NOTICE OF ITS INTENT TO TERMINATE THE
AGREEMENT 30 DAYS PRIOR TO THE END OF THE THEN-CURRENT TERM; OR (II) THIS
AGREEMENT HAS BEEN TERMINATED EARLIER BY ONE OR BOTH OF THE PARTIES AS PROVIDED
IN THIS AGREEMENT.  IT BEING UNDERSTOOD THAT IF PROPER NOTIFICATION IS NOT
GIVEN, THE TERM WILL AUTOMATICALLY BE RENEWED FOR ONE YEAR.


 


VENDOR AND CLIENT WILL MEET QUARTERLY TO DETERMINE APPROPRIATE PROCEDURAL OR
SERVICE CHANGES WHICH NEED TO BE MADE UNDER THIS CONTRACT.


 


SECTION 3.2                                      TERMINATION BY CLIENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, CLIENT MAY TERMINATE THIS AGREEMENT AT
ANY TIME FOR ANY REASON BY GIVING NOTICE TO VENDOR IN WRITING AT LEAST 30 DAYS
PRIOR TO THE EFFECTIVE DATE OF TERMINATION.  ARTICLE 9 REFERENCES THE PROCESS BY
WHICH THE TERMINATION WILL OCCUR.


 


SECTION 3.3                                      TERMINATION BY VENDOR. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, VENDOR MAY TERMINATE THIS AGREEMENT AT
ANY TIME FOR ANY REASON BY GIVING NOTICE TO THE CUSTOMER IN WRITING AT LEAST 30
DAYS PRIOR TO THE EFFECTIVE DATE OF THE TERMINATION.  IF THIS AGREEMENT IS
TERMINATED BY VENDOR, ALL DECONVERSION DATA SHALL BE DELIVERED TO CLIENT AND ALL
DECONVERSION CHARGES WILL BE WAIVED.  ARTICLE 9 REFERENCES THE PROCESS BY WHICH
THE TERMINATION WILL OCCUR.


 


ARTICLE 4


 

VENDOR PERSONNEL

 


SECTION 4.1                                      VENDOR KEY INDIVIDUAL.  VENDOR
SHALL ASSIGN KEY INDIVIDUALS TO OVERSEE AND MANAGE THE PERFORMANCE OF VENDOR’S
OBLIGATIONS UNDER THIS AGREEMENT AND SHALL SERVE AS VENDOR’S PRIMARY POINT OF
CONTACT WITH CLIENT.  CLIENT WILL BE NOTIFIED REGARDING ANY REPLACEMENT OF KEY
INDIVIDUALS.  THE INITIAL KEY INDIVIDUAL FOR VENDOR IS MICHELLE HAROLD, AND THE
INITIAL KEY INDIVIDUAL FOR CLIENT IS KURT HANSEN.


 


SECTION 4.2                                      CLIENT POLICIES.  VENDOR AGREES
TO COMPLY WITH, AND TO REQUIRE ITS REPRESENTATIVES WHO ARE ASSIGNED TO PERFORM
THE SERVICES TO COMPLY WITH CLIENT’S INFORMATION SECURITY POLICIES, GUIDELINES
AND STANDARDS, AS AMENDED FROM TIME TO TIME.

 

3

--------------------------------------------------------------------------------


 


ARTICLE 5

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF VENDOR

 

Vendor represents, warrants and covenants that:

 


SECTION 5.1                                      VENDOR IS VALIDLY ORGANIZED AND
EXISTING UNDER THE LAWS OF ITS STATE OF INCORPORATION AND HAS FULL POWER AND IS
QUALIFIED TO DO BUSINESS AT THE LOCATION(S) WHERE SERVICES ARE PROVIDED, AND HAS
FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, WHICH
CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF VENDOR ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, AND TO PERFORM THE SERVICES DESCRIBED HEREIN.


 


SECTION 5.2                                      THIS AGREEMENT DOES NOT
CONFLICT, BREACH OR CAUSE A MATERIAL DEFAULT OF ITS ORGANIZATIONAL DOCUMENTS OR
ANY AGREEMENTS OR OTHER OBLIGATIONS TO WHICH IT IS A PARTY.


 


SECTION 5.3                                      VENDOR IS AND AT ALL TIMES
DURING THE TERM OF THIS AGREEMENT WILL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH LAWS AND REGULATIONS APPLICABLE TO VENDOR AND/OR CLIENT IN CONNECTION WITH
THE SERVICES; PROVIDED, HOWEVER, IF COMPLIANCE WITH CHANGES IN SUCH LAWS AND
REGULATIONS WOULD MATERIALLY INCREASE VENDOR’S COSTS OF PROVIDING THE SERVICES,
THE PARTIES SHALL PROMPTLY MEET TO CONSIDER THE AVAILABLE OPTIONS, INCLUDING
SHARING OF SUCH COSTS, AND IF A COMMERCIALLY REASONABLE, COST-EFFECTIVE SOLUTION
IS NOT AVAILABLE, CLIENT MAY TERMINATE THIS AGREEMENT PURSUANT TO ARTICLE 3. 
EACH PARTY SHALL NOTIFY THE OTHER OF ANY CHANGES IN LAWS AND REGULATIONS WHICH
MAY ADVERSELY IMPACT THE SERVICES AND VENDOR, AND SUBJECT TO THE PRECEDING
SENTENCE, SHALL MAKE ALL CHANGES NECESSARY TO THE SERVICES TO COMPLY WITH ALL
LAWS AND REGULATION.


 


SECTION 5.4                                      VENDOR SHALL GENERATE, RETAIN
AND PROVIDE CLIENT WITH SUCH REPORTS, DATA AND FILES IN SUCH FORMATS AS CLIENT
REASONABLY REQUIRES TO COMPLY WITH REQUIREMENTS OF APPLICABLE LAWS AND
REGULATIONS, ITS REGULATORY BODIES AND ITS AUDITORS AND TO DETERMINE COMPLIANCE
BY VENDOR AND CLIENT WITH THEIR OBLIGATIONS HEREIN.


 


SECTION 5.5                                      VENDOR, ITS AGENTS AND ITS
REPRESENTATIVES WILL AT ALL TIMES COMPLY WITH CLIENT’S POLICIES REGARDING
OUTSOURCED SYSTEM AND DATA SECURITY, AS THEY EXIST FROM TIME TO TIME AND AS SUCH
POLICIES ARE PROVIDED IN WRITING TO VENDOR.


 


ARTICLE 6


 

REPRESENTATIONS AND WARRANTIES OF CLIENT

 

Client represents and warrants that:

 


SECTION 6.1                                      CLIENT IS VALIDLY ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA AND HAS FULL POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, WHICH CONSTITUTES A LEGAL,
VALID AND BINDING AGREEMENT OF CLIENT ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
AND TO PERFORM THE SERVICES DESCRIBED HEREIN.

 

4

--------------------------------------------------------------------------------


 


SECTION 6.2                                      THIS AGREEMENT DOES NOT
CONFLICT, BREACH OR CAUSE A MATERIAL DEFAULT OF ITS ORGANIZATIONAL DOCUMENTS OR
ANY AGREEMENTS OR OTHER OBLIGATIONS TO WHICH IT IS A PARTY.


 


SECTION 6.3                                      CLIENT IS AND AT ALL TIMES
DURING THE TERM OF THIS AGREEMENT WILL BE IN COMPLIANCE WITH LAWS AND
REGULATIONS APPLICABLE TO CLIENT A VIOLATION OF WHICH MIGHT HAVE A MATERIAL
ADVERSE EFFECT ON VENDOR’S PROVISION OF SERVICES.


 


ARTICLE 7


 

RECORDKEEPING AND AUDITS

 


SECTION 7.1                                      CLIENT’S AUDITS.  AS REASONABLY
REQUESTED BY CLIENT, OR AS REQUESTED BY CLIENT’S REGULATORS, VENDOR SHALL
COOPERATE WITH CLIENT AND ITS INTERNAL OR EXTERNAL AUDITORS FOR THE PURPOSE OF
CLIENT’S REGULATORY COMPLIANCE WITH RESPECT TO THE PERFORMANCE OF THE SERVICES
PROVIDED BY VENDOR TO CLIENT HEREUNDER.  PROMPTLY FOLLOWING ANY SUCH AUDIT,
WHETHER CONDUCTED BY CLIENT’S INTERNAL OR EXTERNAL AUDITORS, CLIENT WILL
INSTRUCT ITS AUDITORS TO CONDUCT AN EXIT CONFERENCE WITH VENDOR AND PROVIDE
VENDOR AS SOON THEREAFTER AS REASONABLY POSSIBLE A COPY OF EACH REPORT PREPARED
AS A RESULT OF SUCH AUDIT EXAMINATION RELATING TO THE SERVICES, WHETHER IN DRAFT
OR FINAL FORM.  VENDOR SHALL BE GIVEN THE OPPORTUNITY TO REVIEW AND COMMENT ON
ANY REPORTS REFLECTING NEGATIVELY ON THE SERVICES BEFORE SUCH REPORT(S) ARE
FINALIZED.  VENDOR SHALL CAUSE ITS REPRESENTATIVES TO COOPERATE IN THE SAME
MANNER AS VENDER IS REQUIRED BY THIS SECTION.  CLIENT SHALL MAINTAIN THE
CONFIDENTIALITY OF ANY REPORT PERTAINING TO VENDOR AND SHALL NOT PROVIDE SUCH
REPORT TO ANY THIRD PARTY, EXCEPT AS REQUIRED BY ANY LAWS OR REGULATIONS.


 


SECTION 7.2                                      CORRECTING DEFICIENCIES. 
SHOULD AN AUDIT (INCLUDING ANY EXAMINATION BY ANY REGULATORY AUTHORITY) REVEAL
UNRESOLVED MATERIAL DEFICIENCIES WITHOUT A MANAGEMENT PLAN TO CORRECT THEM,
CLIENT MAY REQUIRE VENDOR TO PROMPTLY PROVIDE A MANAGEMENT PLAN TO CURE THE
DEFICIENCY AND TO PROVIDE DOCUMENTATION TO DEMONSTRATE SUCH CURE TO CLIENT’S
REASONABLE SATISFACTION.  VENDOR SHALL BEAR THE COSTS OF THE MANAGEMENT PLAN AND
OF ANY REQUIRED REMEDIAL ACTION.


 


SECTION 7.3                                      REIMBURSEMENT FOR
MODIFICATIONS.  CLIENT SHALL REIMBURSE VENDOR FOR ANY PRE-APPROVED, WRITTEN
AGREED UPON COSTS INCURRED BY VENDOR IN DEVELOPING CUSTOMIZED PROGRAMS OR
MODIFICATIONS TO PROGRAMS TO SATISFY THE REQUIREMENTS OF CLIENT OR CLIENT’S
INDEPENDENT AUDITORS, INCLUDING THE COST OF THE COMPUTER TIME TO RUN SAID
PROGRAMS.  IT IS FURTHER AGREED THAT SUCH CUSTOMIZED PROGRAMS OR MODIFICATIONS
BECOME THE PROPERTY OF CLIENT, BUT VENDOR SHALL HAVE THE RIGHT TO USE SAID
PROGRAMS OR MODIFICATIONS IN ITS OWN BUSINESS.


 


ARTICLE 8


 

CONFIDENTIALITY

 


SECTION 8.1                                      CONFIDENTIALITY OF DATA.  ALL
RECORDS TRANSMITTED TO VENDOR BY CLIENT SHALL REMAIN THE PROPERTY OF CLIENT. 
VENDOR SHALL CONSIDER ALL INFORMATION TRANSMITTED TO IT BY CLIENT TO BE OF A
CONFIDENTIAL NATURE AND VENDOR SHALL USE ITS BEST EFFORTS TO KEEP SUCH
INFORMATION CONFIDENTIAL, INCLUDING THE USE OF REASONABLE CARE TO PREVENT
UNAUTHORIZED ACCESS TO INFORMATION TRANSMITTED BY CLIENT PURSUANT TO THIS
AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 9

 

DECONVERSION AND TERMINATION PROCESS

 


SECTION 9.1                                      CONTINUED PERFORMANCE.  IF
EITHER PARTY TERMINATES THIS AGREEMENT OR ANY OF THE SERVICES, VENDOR SHALL
(I) CONTINUE TO PERFORM THE APPLICABLE SERVICES UNTIL CLIENT COMPLETES THE
TRANSFER OF THE TERMINATED SERVICES FROM VENDOR FOR UP TO 3 MONTHS AFTER THE
TERMINATION DATE; PROVIDED, HOWEVER, CLIENT HAS THE OPTION TO EXTEND THE 3 MONTH
PERIOD FOR AN ADDITIONAL PERIOD OF 3 MONTHS BY PROVIDING WRITTEN NOTICE TO
VENDOR; AND (II) COOPERATE WITH CLIENT IN ARRANGING FOR SAID TRANSFER OF
SERVICES.  ALL OBLIGATIONS AND RESTRICTIONS UNDER THIS AGREEMENT SHALL CONTINUE
UNTIL THE DECONVERSION SERVICES END OR AS OTHERWISE AGREED BY THE PARTIES.


 


SECTION 9.2                                      RETURN OF CLIENT FILES.  BEFORE
EXPIRATION OR TERMINATION OF THIS AGREEMENT, VENDOR SHALL RETURN CLIENT’S
INFORMATION AND OTHER PROPERTY, INCLUDING, BUT NOT LIMITED TO, DATA IN A MACHINE
READABLE FORMAT REQUESTED BY CLIENT AND FILES AS CLIENT MAY REQUEST ALONG WITH
SUCH INFORMATION AND ASSISTANCE AS IS REASONABLE AND CUSTOMARY TO ENABLE CLIENT
TO TRANSFER THE SERVICES.


 


ARTICLE 10


 

INDEMNIFICATION; DUTY OF CARE; LIMITATIONS OF LIABILITY; RESTRICTIVE COVENANTS

 


SECTION 10.1                                VENDOR’S DUTY OF CARE.  VENDOR SHALL
EXERCISE REASONABLE CARE IN PERFORMING ITS DUTIES UNDER THIS AGREEMENT AND
VENDOR SHALL BE LIABLE FOR LOSS, DESTRUCTION OR DAMAGE OF MATERIALS SUPPLIED BY
CLIENT ONLY IF DUE TO THE NEGLIGENCE OF, OR BREACH BY, VENDOR, AND THEN ONLY TO
THE EXTENT OF RESTORING THE LOSS, DESTROYED OR DAMAGED MATERIALS; PROVIDED SUCH
RESTORATION CAN REASONABLY BE PERFORMED BY VENDOR AND CLIENT FURNISHES VENDOR
WITH ALL SOURCE DATA NECESSARY FOR SUCH RESTORATION.


 


SECTION 10.2                                MUTUAL INDEMNIFICATION.  CLIENT AND
VENDOR SHALL RESPECTIVELY FULLY INDEMNIFY AND HOLD THE OTHER HARMLESS FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DEMANDS, ACTIONS, DAMAGES, LIABILITY, COSTS,
OR EXPENSES, INCLUDING REASONABLE ATTORNEY FEES ACTUALLY INCURRED, ARISING FROM,
OUT OF, OR IN CONNECTION WITH, THE ACTS OR OMISSIONS OF SUCH INDEMNIFYING PARTY,
AND THE INDEMNIFYING PARTY’S EMPLOYEES, REPRESENTATIVES AND AGENTS, AND THE
OPERATION OF THE INDEMNIFYING PARTY’S BUSINESS, IN CONNECTION WITH SUCH
INDEMNIFYING PARTY’S PERFORMANCE OF THIS AGREEMENT.  THIS MUTUAL INDEMNITY SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE TERM OF THIS AGREEMENT,
REGARDLESS OF THE REASON FOR, MANNER OR METHOD OF SAME.


 


SECTION 10.3                                CALAMITIES AND DELAYS.  VENDOR SHALL
NOT BE HELD LIABLE FOR ANY LOSS, DESTRUCTION, MUTILATION OF RECORDS, OR ANY
EXPENSE, DAMAGE OR LIABILITY RESULTING FROM ANY DELAY IN PERFORMANCE OF ITS
DUTIES UNDER THIS AGREEMENT, CAUSED BY OR ATTRIBUTABLE TO FAILURE OR DESTRUCTION
OF EQUIPMENT, FIRE, HURRICANES, FLOOD, THEFT, ACT OF GOD, LABOR STRIKE, WORK
STOPPAGE OR SLOWDOWN, CIVIL OR MILITARY AUTHORITY, RIOTS, EPIDEMICS, WAR,
GOVERNMENTAL REGULATIONS, OR ANY EVENT BEYOND ITS REASONABLE CONTROL OR
OCCURRING WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF VENDOR,
EXCEPT AS MAY BE PROVIDED IN THIS ARTICLE.

 

6

--------------------------------------------------------------------------------


 


SECTION 10.4                                LIMITATIONS OF LIABILITY.  NEITHER
PARTY’S TOTAL LIABILTY TO THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED TO
SUCH PARTY’S PERFORMANCE UNDER THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO,
MALFUNCTION OF SUCH PARTY’S EQUIPMENT, FAILURE OR NEGLIGENCE OF SUCH PARTY’S
EMPLOYEES AND AGENTS, OR DEFECTIVE PROGRAMS SHALL EXCEED THE TOTAL CHARGES PAID
OR PAYABLE BY CLIENT FOR SERVICES PERFORMED BY VENDOR DURING THE TERM OF THIS
AGREEMENT.


 

THE REMEDIES FOR BREACH OF ANY AND ALL WARRANTIES AND FOR VENDOR’S LIABILITY OF
ANY KIND WITH RESPECT TO THE PRODUCTS OR SERVICES PROVIDED HEREUNDER AND ANY
OTHER PERFORMANCE BY VENDOR UNDER OR PURSUANT TO THIS AGREEMENT SHALL BE LIMITED
AS SET FORTH HEREIN.  THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN
LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  VENDOR
SHALL NOT BE LIABLE FOR ANY SPECIAL, INCIDENTIAL, INDRECT OR CONSEQUENTIAL
DAMAGES OF ANY NATURE WHATSOEVER, SUCH AS, BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS, REVENUE, DATA, INCREASED BUSINESS EXPENSES, OR OTHER
ECONOMIC LOSS, EVEN THOUGH VENDOR MAY HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH POTENTIAL LOSS OR DAMAGE, IN CONNECTION WITH, OR ARISING OUT OF THE
EXISTENCE OF, THE FURNISHING, FUNCTIONING OR CLIENT’S USE OF ANY ITEM OF
EQUIPMENT OR SERVICES PROVIDED FOR IN THIS AGREEMENT, OR FOR THE SPECIFIC
PERFORMANCE; PROVIDED, HOWEVER, IN THE EVENT OF VENDOR’S BREACH, CLIENT SHALL
HAVE THE RIGHT TO “COVER” AS PROVIDED UNDER THE UNIFORM COMMERCIAL CODE.

 


SECTION 10.5                                NON-DISCLOSURE  DURING THE TERM OF
THE AGREEMENT AND DURING THE TWO (2) YEAR PERIOD FOLLOWING THE EXPIRATION OR
TERMINATION OF THE TERM, REGARDLESS OF THE REASON FOR, MANNER OR METHOD OF SAME
(THE “NON-DISCLOSURE PERIOD”), CLIENT AND VENDOR SHALL RESPECTIVELY MAINTAIN THE
OTHER PARTY’S CONFIDENTIAL INFORMATION IN STRICT CONFIDENCE AND SHALL USE ITS
BEST EFFORTS TO PREVENT THE UNAUTHORIZED USE, EXPLOITATION, RELEASE,
DISSEMINATION, TRANSFER, OR DISCLOSURE OF SUCH OTHER PARTY’S CONFIDENTIAL
INFORMATION BY IMPLEMENTING MANAGEMENT AND TECHNOLOGICAL SECURITY SAFEGUARDS
(INCLUDING, FOR ILLUSTRATION PURPOSES, AUDIT TRAILS, CONTROLLED ACCESS USER
MENUS, USE OF ENCRYPTION SOFTWARE AND CONFIDENTIALITY AGREEMENTS WITH EMPLOYEES
THAT HAVE ACCESS TO SUCH INFORMATION).  IN ADDITION, CLIENT AND VENDOR
RESPECTIVELY AGREE THAT IT SHALL NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
THE DISCLOSING PARTY, DIRECTLY OR INDIRECTLY, DIVULGE, REPORT, PUBLISH, REVEAL,
TRANSFER OR DISCLOSE ANY OF THE DISCLOSING PARTY’S CONFIDENTIAL INFORMATION TO
ANY OTHER PERSON OR ENTITY, NOR SHALL IT USE, EXPLOIT OR PERMIT OTHERS WITHIN
ITS REASONABLE CONTROL TO USE OR EXPLOIT SUCH DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION IN A WAY WHICH WOULD BE DETRIMENTAL TO THE DISCLOSING PARTY. 
“CONFIDENTIAL INFORMATION” MEANS INFORMATION, DATA AND MATERIALS WHICH RELATE TO
THE BUSINESS, OPERATIONS, FINANCES, RESEARCH, DEVELOPMENTS, OR ACTIVITIES OF A
PARTY: (I) WHICH HAS BEEN OR ARE DISCLOSED TO THE NON-DISCLOSING PARTY OR OF
WHICH THE NON-DISCLOSING HAS BECOME OR BECOMES AWARE THROUGH THE PERFORMANCE OF
THIS AGREEMENT; (II) WHICH HAS VALUE TO THE NON-DISCLOSING PARTY AND IS NOT
GENERALLY KNOWN TO ITS COMPETITORS; AND (III) WHICH IS TREATED BY THE
NON-DISCLOSING PARTY AS CONFIDENTIAL, WHETHER OR NOT

 

7

--------------------------------------------------------------------------------


 


MARKED “CONFIDENTIAL.”  NOTWITHSTANDING THE ABOVE, “CONFIDENTIAL INFORMATION”
EXCLUDES INFORMATION: (T) REQUIRED TO BE DISCLOSED BY COURT ORDER,  PROVIDED THE
NON-DISCLOSING PARTY GIVES THE DISCLOSING PARTY REASONABLE PRIOR WRITTEN NOTICE
SO THAT IT MAY SEEK A PROTECTIVE ORDER, (U) THAT WAS PUBLICLY KNOWN OR AVAILABLE
TO RECEIVING PARTY ON A NON-CONFIDENTIAL BASIS AT THE TIME DISCLOSED TO THE
NON-DISCLOSING PARTY BY THE DISCLOSING PARTY, (V) BECOMES GENERALLY AVAILABLE TO
THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY THE RECEIVING PARTY,
(W) BECOMES AVAILABLE TO RECEIVING PARTY FROM A SOURCE OTHER THAN THE DISCLOSING
PARTY, WITHOUT SUCH SOURCE BEING TO THE RECEIVING PARTY’S KNOWLEDGE IN BREACH OF
AN APPLICABLE CONFIDENTIALITY AGREEMENT, IF ANY, (X) IS ALREADY IN RECEIVING
PARTY’S POSSESSION OR IN THE POSSESSION OF ANY OF ITS AFFILIATES OR
REPRESENTATIVES, (Y) IS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY, ITS
AFFILIATES OR REPRESENTATIVES WITHOUT REFERENCE TO THE CONFIDENTIAL MATERIAL, OR
(Z) THAT BOTH PARTIES AGREE IN WRITING IS NOT CONFIDENTIAL.


 

Section 10.6                                NON-SOLICITATION OF EMPLOYEES. 
Unless the Client or Vendor consents in writing, during the term of this
Agreement and for a period of one (1) year following the expiration or
termination of the term of this Agreement, regardless of the reason for or
manner or method of same, neither party shall, directly or indirectly, on such
party’s own behalf or on behalf of any other person, firm or entity, solicit,
induce, or divert away from the other party (or attempt to solicit, induce, or
divert away from the other party) any person who is at that time, and was, at
any time during the term of this Agreement: (i) an employee, agent, or
independent contractor of such other party; and (ii) with whom such party had
material contact during the term of this Agreement, for the purpose of
performing for such other party any services which are identical or
substantially similar to the services which such person performed for the other
party.  As used in the previous sentence, the term “solicit,” “induce,” or
“divert away” shall not include (a) general advertising for applicants for a
position (so long as such advertising does not specifically target officers or
employees of the other party), or (b) engaging a recruiting firm to search for
and screen prospects for a position (so long as such recruiting firm is not
instructed to seek officers or employees of the other party).

 


ARTICLE 11


 

INSURANCE

 


SECTION 11.1                                CLIENT INSURANCE.  CLIENT SHALL
PROCURE AND MAINTAIN INSURANCE IN THE FORM OF ITS FINANCIAL INSTITUTION BOND,
ITS DIRECTORS AND OFFICERS’ LIABILITY POLICY AND ITS FINANCIAL INSTITUTIONS
REIMBURSEMENT AND INDEMNITY POLICY WHICH SHALL CONTAIN ADEQUATE PROTECTION TO
THE CLIENT AGAINST INTERNAL AND EXTERNAL COMPUTER THEFT, LOSSES AND
LIABILITIES.  THE CLIENT WILL PROVIDE COPIES OF SUCH INSURANCE POLICIES TO
VENDOR IF SO REQUESTED.


 


SECTION 11.2                                VENDOR INSURANCE.  VENDOR WILL
MAINTAIN INSURANCE IN THE FORM OF FINANCIAL BOND, DIRECTORS AND OFFICERS’
LIABILITY POLICY AND FINANCIAL INSTITUTION REIMBURSEMENT AND INDEMNITY POLICY
EXTENDING COVERAGE ON ITS EMPLOYEES AND OPERATIONS.  VENDOR WILL PROVIDE COPIES
OF SUCH INSURANCE POLICIES TO CLIENT IF SO REQUESTED.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 12


 

MISCELLANEOUS


 


SECTION 12.1                                DISASTER RECOVERY.  VENDOR AGREES TO
PROVIDE A BACK-UP SITE AND MAKE NECESSARY ARRANGEMENTS FOR APPROPRIATE SYSTEMS
AND EQUIPMENT TO BE USED IN THE EVENT VENDOR’S COMPUTER SYSTEMS OR PRIMARY
LOCATION IS INACCESSIBLE FOR AN EXTENDED PERIOD OF TIME.  THE VENDOR WILL
PROVIDE CLIENT WITH ITS DISASTER RECOVERY POLICY DOCUMENTATION AND TESTING
RESULTS ON AN ANNUAL BASIS.


 


SECTION 12.2                                VENDOR OWNERSHIP OF DOCUMENTATION
AND PROCESSES.  ALL SPECIFICATIONS, PROGRAMS, DOCUMENTATION (INCLUDING MANUALS,
ROUTINES, SUB-ROUTINES OR TECHNIQUES) AND ORIGINAL IDEAS OR FORMULAE RELATING TO
THE SERVICES UTILIZED OR DEVELOPED BY VENDOR IN CONNECTION WITH THIS AGREEMENT
ARE AND SHALL REMAIN THE SOLE PROPERTY OF VENDOR, UNLESS SPECIFICALLY PROVIDED
HEREIN.  IT IS AGREED THAT CLIENT WILL NOT COPY RELATED MATERIALS OR DIVULGE THE
CONTENTS OF SAID PROGRAMS OR IDEAS TO ANY THIRD PARTY WITHOUT PERMISSION FOR
SUCH DISCLOSURE OR USE BEING GRANTED IN WRITING BY VENDOR.


 


SECTION 12.3                                LAWS AND REGULATIONS.  “LAWS AND
REGULATIONS” SHALL MEAN ALL FEDERAL, STATE AND LOCAL LAWS, RULES, REGULATIONS,
GUIDELINES, STATUTES, CODES, ORDINANCES, CASE LAW, JUDGMENTS, ORDERS, DECREES
AND/OR CONSENT ORDERS APPLICABLE TO THE PARTIES OR TO THE SERVICES.


 


SECTION 12.4                                NOTICES.  ANY WRITTEN NOTICE
REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE GIVEN IN PERSON OR UPON
RECEIPT, AS EVIDENCED BY A RETURN RECEIPT OR UNDELIVERABLE OF NOTICE, SENT VIA
THE UNITED STATES MAIL, REGISTERED OR CERTIFIED MAIL RETURN RECEIPT REQUESTED,
WITH PROPER POSTAGE PREPAID AND ADDRESSED TO THE RESPECTIVE PARTY AT THE ADDRESS
BELOW, OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL DESIGNATE, IN WRITING,
HEREAFTER:


 

If to Client:

 

First Century Bank, N.A.

807 Dorsey Street

Gainesville, GA 30501

Attn: Kurt Hansen

 

If to Vendor:

 

First Covenant Bank

680 Engineering Drive, Suite 100

Norcross, GA 30092

Attn: Michelle Harold

 


SECTION 12.5                                APPLICABLE LAW; JURY TRIAL WAIVER. 
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA WITHOUT
REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.   EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BETWEEN THEM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 12.6                                ASSIGNMENT.  THIS AGREEMENT AND ALL
THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND

 

9

--------------------------------------------------------------------------------


 


PERMITTED ASSIGNS BUT NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER SHALL BE ASSIGNABLE OR TRANSFERABLE BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO, AND ANY SUCH
UNAUTHORIZED TRANSFER WILL BE VOID.


 


SECTION 12.7                                SUBCONTRACTORS. VENDOR MAY NOT
UTILIZE THIRD PARTY SUBCONTRACTORS IN THE PERFORMANCE OF SERVICES UNLESS
PRE-APPROVED BY CLIENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD),
PROVIDED, VENDOR MAY HIRE TEMPORARY EMPLOYEES WITHOUT CLIENT’S APPROVAL.  ALL
SUCH SUBCONTRACTORS WILL BE COMPLY WITH ALL ELEMENTS OF THIS AGREEMENT INCLUDING
BUT NOT LIMITED TO THE CONFIDENTIALITY OF CLIENT DATA, AND THE STANDARDS OF CARE
IN PROVIDING SUCH SERVICES TO CLIENT.


 


SECTION 12.8                                AMENDMENTS.  THIS AGREEMENT MAY BE
AMENDED AT ANY TIME BY THE MUTUAL WRITTEN AGREEMENT OF THE PARTIES.  TIME IS OF
THE ESSENCE OF EACH AND EVERY PROVISION OF THIS AGREEMENT.


 


SECTION 12.9                                ENTIRE AGREEMENT.  THIS AGREEMENT
AND THE SCHEDULES ATTACHED HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL
PREVIOUS NEGOTIATION, COMMITMENTS AND WRITINGS WITH RESPECT TO THE SERVICES.  NO
REPRESENTATION OR STATEMENT NOT EXPRESSLY CONTAINED IN THIS AGREEMENT, OR
INCORPORATED HEREIN BY REFERENCE, SHALL BE BINDING UPON VENDOR AS A WARRANTY OR
OTHERWISE.


 


SECTION 12.10                          SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT ARE SEVERABLE, AND IN THE EVENT THAT ANY ONE OR MORE PROVISIONS ARE
DEEMED ILLEGAL OR UNENFORCEABLE THE REMAINING PROVISIONS SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


SECTION 12.11                          TITLE AND HEADINGS:  TITLES AND HEADINGS
TO SECTIONS HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
INTENDED TO BE PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


SECTION 12.12                          EXECUTION IN COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS VIA FACSIMILE OR OTHER
ELECTRONIC TRANSMISSION, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 12.13                          RESOLUTION BY BOARD OF DIRECTORS.  A
RESOLUTION MUST BE PASSED BY THE BOARD OF DIRECTORS GIVING THE OFFICERS OF
CLIENT AUTHORITY TO ENTER INTO THIS AGREEMENT AS WELL AS ANY OTHER AGREEMENTS
WITH VENDOR.  THIS RESOLUTION MUST GIVE VENDOR THE AUTHORITY TO PERMIT
REGULATORY AUTHORITIES TO EXAMINE ANY RECORDS, REPORTS AND ENTRIES WHICH THEY
MAY DESIRE TO EXAMINE, OR AS PRESCRIBED BY LAW, IN CONNECTION WITH PERIODIC
EXAMINATIONS OF CLIENT.


 

Section 12.14                          Jurisdiction; Service of Process.  Each
party (a) consents to the personal jurisdiction of any state or federal court
located in Hall County, Georgia (and any corresponding appellate court) in any
proceeding arising out of or relating to this Agreement, (b) waives any venue or
inconvenient forum defense to any proceeding maintained in such courts, and
(c) agrees not to initiate any proceeding arising out of or relating to this
Agreement in any other court or forum.  Process in any such proceeding may be
served on any party anywhere in the world.

 

[signatures on next page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

CLIENT:

 

 

 

FIRST CENTURY BANK, N.A.

 

 

 

 

 

By: 

/s/ William Blanton

 

Name: William Blanton

 

Title: Chairman & CEO

 

 

 

 

 

VENDOR:

 

 

 

FIRST COVENANT BANK

 

 

 

 

 

By: 

/s/ Joe E. McCart

 

Name: Joe E. McCart

 

Title: Chairman of Board

 

 

11

--------------------------------------------------------------------------------


 

Schedule 1.1    Services

 

Data Processing

 

Item 1:  Data Processing Services Billing

 

Item 2:  Network Support Services Billing

 

Operational Support

 

Item 3:  Accounting/Treasury Bookkeeping Services Billing

 

Item 4:  Human Resources Services Billing

 

Item 5:  Loan Processing Services Billing

 

Item 6:  Operations Management Services

 

Management & Advisory

 

Item 7:  Compliance Services

 

Item 8:  Accounting Management & Advisory Services

 

Item 9:  Human Resource Management & Advisory Services

 

Item 10:  Treasury/Investment Management & Advisory Services

 

Item 11:  Mortgage Division Management & Oversight Services

 

Item 12:  CEO Administrative Assistant

 

12

--------------------------------------------------------------------------------

 